Citation Nr: 0722043	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1961 to 
July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


FINDINGS OF FACT

1.  The veteran's post-operative urinary residuals of 
prostate cancer, status post prostatectomy, are manifested by 
urinary frequency with a daytime voiding interval of less 
than one hour.  

2.  The veteran's post-operative residuals of prostate cancer 
also include bowel incontinence that is manifested by 
occasional moderate leakage.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 40 
percent for urinary residuals of prostate cancer, status post 
prostatectomy, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.115a and 4.115b, Diagnostic Code 
7528 Note (2006).

2.  The criteria for a separate disability rating of 10 
percent for bowel incontinence as a residual of prostate 
cancer, status post prostatectomy, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.114, 
Diagnostic Code 7399-7332 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his prostate cancer status post prostatectomy.  In this 
regard, because the February 2006 rating decision granted the 
veteran's claim of entitlement to service connection, such 
claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the February 2006 determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic codes disability at issue, and included a 
description of the rating formulas for all possible schedular 
ratings under those diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disability at 
issue.  

Duty to assist

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from August 
2005 through April 2006.  A June 2006 VA examination report 
is also in the claims folder.  The veteran submitted some 
private medical treatment record, but did not provide a 
release for VA to obtain any additional records, although 
asked to do so.  Nor has he identified any additional private 
treatment records relevant to his claim for an increased 
rating.  The veteran was notified in the rating decision and 
the Statement of the Case of what evidence the RO had 
obtained and considered in rendering its decisions.  He 
submitted a statement in May 2006 that he had no additional 
evidence to submit.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

Based on the foregoing, the Board finds that VA has satisfied 
its duties to inform and assist the veteran at every stage of 
this case.  Additional efforts to assist or notify him would 
serve no useful purpose.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  Moreover, as the veteran's claim of 
entitlement to a higher evaluation is an appeal from the 
initial assignment of a disability rating, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's prostate cancer, status post prostatectomy, is 
currently evaluated as 20 percent disabling under Diagnostic 
Code (Code) 7528 for malignant neoplasms of the genitourinary 
system.  38 C.F.R. § 4.115b (2006).  The Note to Diagnostic 
Code 7528 states that, following cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  If 
there has been no local reoccurrence or metastasis, the 
disability is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  

In this case, the veteran underwent surgery for prostate 
cancer in September 2004 with no chemotherapy thereafter.  
His claim for service connection for prostate  cancer was 
submitted in June 2005, and service connection was awarded 
effective as of the filing date of the claim.  Thus a 100 
percent disability rating is not warranted for any period of 
time as the veteran's claim was filed more than six months 
after the cessation of therapy for his prostate cancer.  
Subsequent treatment records show the veteran's prostate 
specific antibody count reduced to less that 0.1 nanograms 
indicating there is no local reoccurrence.  Nor is there any 
evidence that the veteran's prostate cancer has metastasized.  
Thus the veteran's post operative residuals should be rated 
under the criteria for either renal or voiding dysfunction.   

A review of the records shows no evidence or allegation of 
renal dysfunction, only voiding dysfunction.  Therefore, the 
veteran's post operative urinary residuals will be rated 
using the criteria for voiding dysfunctions.  The particular 
voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a (2006).  The veteran 
in this appeal describes urinary incontinence and frequency.  
Thus both the criteria for urine leakage and frequency will 
be considered in rating the veteran's disability.

When rating for urine leakage, a 20 percent rating is 
warranted when the disability requires the wearing of 
absorbent materials that must be changed less than two times 
per day.  A 40 percent rating is warranted when the 
disability requires the wearing of absorbent materials that 
must be changed two to four times per day.  A maximum rating 
of 60 percent is warranted when the disability requires the 
use of an appliance or the wearing of absorbent materials 
that must be changed more than four times per day. 

When rating on the basis of urinary frequency, a 20 percent 
rating is warranted when the daytime voiding interval is 
between one and two hours or there is awakening to void three 
to four times per night.  A maximum rating of 40 percent is 
warranted when the daytime voiding interval less than one 
hour or there is awakening to void five or more times per 
night.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 40 percent evaluation for the 
veteran's urinary residuals of prostate cancer, status post 
prostatectomy, under the criteria for urinary frequency.  38 
C.F.R. §  4.3 (2006).   The VA treatment records show the 
veteran was initially seen at the VA Medical Center in Fargo, 
North Dakota, in August 2005 as a new patient transferring 
his care from private doctors to VA.  The treatment record 
indicates the veteran complained of urinary frequency and 
urgency but does not give any details.  Subsequent VA 
treatment records do not provide any relevant information 
regarding the veteran's symptoms.  Private treatment records 
from July 2004 through June 2005 do not show any complaints 
of urinary problems.

The veteran underwent VA genitourinary examination in January 
2006.  He complained of urinary frequency, urgency, leakage 
and stress incontinence.  He reported using one pad per day.  
He denied any urinary tract infections.  Physical examination 
was unremarkable.  The assessment was prostate cancer status 
post prostatectomy with stress incontinence bladder.

Based upon this evidence, the veteran's urinary residuals 
were rated as 20 percent disabling.  In his Notice of 
Disagreement, however, the veteran reported that he voids a 
minimum of 20 times a day and that he does change his 
underwear on a regular basis.  He said that he does not wear 
absorbent pads when at home because they are extremely 
uncomfortable and his living situation (which affords him a 
great deal of privacy) permits him to void wherever and 
whenever he needs to.  Thus he does not wear absorbent pads 
on a regular basis.

In April 2006, the veteran filed a new claim for service 
connection for hemorrhoids, depression and erectile 
dysfunction.  In relation to that claim, the veteran 
underwent a second VA genitourinary examination in June 2006.  
In addition to examining the veteran for hemorrhoids and 
erectile dysfunction, the examiner also examined the 
veteran's post operative prostatectomy residuals.  Thus this 
VA examination is sufficient for rating purposes.

At this examination, the veteran complained of urine leakage, 
urinary urgency and urinary frequency (large and small 
amounts up to 25 times of voiding per day).  The urine 
leakage occurs with lifting, bending, sneezing, coughing or 
any increase in intraabdominal pressure.  He uses urinary 
absorbency pads when leaving home.  He reported soaking 
through approximately two urinary absorbency pads per day 
with this urine leakage.  Physical examination was 
unremarkable for any abnormalities that might otherwise 
explain the veteran's urinary problems.  The assessment was 
adenocarcinoma of the prostate, status post radical 
prostatectomy with bilateral lymph adenectomies with urinary 
leakage requiring absorbency materials as described above.

The veteran stated in his substantive appeal that he voids 
between 19 to 25 times per day.  He said that this number is 
derived from him keeping track by writing down the times he 
voided on several different days.  He said he has both 
voluntary and involuntary voiding.  If his clothes become wet 
due to voiding, he can usually go inside and change.  Again 
he said that, because his property is very private and the 
absorbency pads are very uncomfortable, he has the option of 
voiding whenever and wherever he chooses so he does not wear 
absorbency pads at home.  He stated he does use absorbency 
pads, however, when he believes he will be somewhere that he 
does not have voiding options.  He assessed that he would use 
two to five pads in a day if he were to use them constantly.

The veteran also appeared and testified at a video hearing 
before the undersigned in September 2006.  With regard to the 
use of absorbency pads, the veteran testified that does not 
wear the absorbency pads when at home because they are 
extremely uncomfortable.  Rather he normally has anywhere 
from 30 seconds to 5 minutes to urinate when he feels the 
urge, and this is enough time for him to get to a place where 
he is able to urinate without wetting his clothing.  He 
testified that he was wearing an absorbency pad that day at 
the hearing, and he wears them when away from home in 
unfamiliar environments.  When asked how many pads he thought 
he would go through if he wore them from morning to night, 
the veteran guessed he would go through about six pads or 
more.  He admitted, however, that he has never actually been 
in a situation where he has had to wear pads for a whole day 
so he does not really know the exact number.  

With regard to frequency, the veteran testified that he 
currently voids from 22 to 29 times per day, which is derived 
from when he has kept track of it.  During the nighttime 
hours, he said that he normally voids two times and maybe 
three times, but that would be the exception.  When asked 
about limitations on activities, the veteran stated that he 
does have difficulty traveling in that, if driving, he must 
stop at every rest stop and also keeps urine bottles in the 
car to use if there is not a rest stop available.  He said 
that during an hour-long driving trip, he will have to stop 
at least once to void.  

The Board finds that the evidence is not sufficient to rate 
the veteran's residuals based upon urine leakage and the 
number of absorbency pads used per day because the veteran's 
report of the number of pad used in a day is mere conjecture.  
Although it is good that the veteran has a lifestyle in which 
he does not have to wear pads considering that he finds them 
to be extremely uncomfortable, he was unable to support his 
estimations of usage by any real experience as he testified 
that he has never had to wear pads for a whole day.  In 
addition, the Board finds that the veteran's report of usage 
has increased from one to two to five and then to six or more 
without any explanation for the supposed increase in usage.  

The Board finds, however, that given the frequency of 
voiding, the veteran's disability picture is consistent with 
a 40 percent disability rating under the criteria for urinary 
frequency.  The veteran reported that he has tracked his 
voiding and it has ranged from 19 to 29 times during the day.  
The Board finds this is consistent with a daytime voiding 
interval of less than one hour.  

Thus a disability rating of 40 percent is warranted for the 
veteran's urinary residuals of his prostate cancer, status 
post prostatectomy.  A higher rating is not warranted because 
the evidence does not show that the veteran is required to 
use an appliance or wear absorbent materials that must be 
changed more than four times per day.  As discussed above, 
the veteran's testimony that he would have to change the 
absorbency pad six or more times a day is merely conjecture 
and is not based upon any past experience.  Thus there is 
insufficient certainty to use this report in rating the 
veteran's disability.  A higher rating is also not warranted 
unless there is renal dysfunction with constant albuminuria 
with some edema, definite decrease in kidney function, or 
hypertension at least 40 percent disabling.  The medical 
evidence does not show, nor has the veteran reported, any 
renal dysfunction.

Thus, the Board finds that the preponderance of the evidence 
supports assigning a disability rating of 40 percent, but no 
higher, for the veteran's urinary residuals of prostate 
cancer, status post prostatectomy.  In addition, the Board 
finds that the veteran also has bowel incontinence as a 
residual of his prostate cancer, status post prostatectomy, 
and is entitled to a separate rating for that manifestation 
of his disability.  In this regard, it is noted that, except 
as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2006) (the evaluation of the same disability 
under various diagnoses is to be avoided).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  The appellant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

Complaints of bowel leakage are first seen in the medical 
records beginning in February 2005, subsequent to the 
veteran's prostatectomy.  He reported to his treating 
physician that, since the surgery, he has had looser stools 
and described that at times he will pass about a spoonful of 
liquid at the end of a regular bowel movement.  The treatment 
note indicates that the veteran was asked to discuss this 
with another doctor, but that doctor's treatment notes are 
not in the claims folder.  In his Notice of Disagreement 
received in April 2006, the veteran stated that he has fairly 
continuous fecal leakage for about a half hour after a bowel 
movement and that this has been the norm since surgery.  

At the VA examination in January 2006, the veteran reported 
bowel incontinence of clear fluid after most bowel movement.  
He said that if he puts on under clothing immediately after a 
bowel movement, he will have to change.  He was assessed to 
have intermittent bowel incontinence.

At the VA examination in June 2006, the veteran reported 
fecal leakage after bowel movement, which first began 
occurring shortly after his radical prostatectomy for 
prostate cancer.  He noted that this fecal leakage would 
stain his underclothing, except that he refrains from 
dressing for approximately one hour after a regular bowel 
movement.  Physical examination was essentially unremarkable.  
The assessment was adenocarcinoma of the prostate, status 
post radical prostatectomy with bilateral lymph adenectomies 
with fecal leakage as described above.  

Thus the objective evidence shows that the veteran's bowel 
incontinence is a residual of the prostatectomy the veteran 
underwent for prostate cancer.  Given that the veteran's 
urinary residuals are evaluated on frequency, the Board finds 
that the symptoms relating to the veteran's bowel 
incontinence do not overlap with his symptoms of urinary 
incontinence.  Thus a separate rating for this manifestation 
of the veteran's service-connected prostate cancer is 
appropriate.

The Board notes that there is not a diagnostic code 
specifically for bowel incontinence.  When an unlisted 
condition is encountered, it is permissible to rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2006).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  38 C.F.R. § 4.27 (2006).  

Since bowel incontinence is a gastrointestinal disorder, the 
Board has considered the diagnostic criteria under 38 C.F.R. 
§ 4.114 in selecting an appropriate diagnostic code to rate 
the veteran's bowel incontinence.  The Board finds that his 
symptoms are most consistent with the diagnostic criteria set 
forth in Diagnostic Code 7332 for rectum and anus, impairment 
of the sphincter control.  

Under Diagnostic Code 7332, a 10 percent rating is warranted 
for constant slight, or occasional moderate leakage.  A 30 
percent rating is warranted if the impairment is manifested  
by occasional involuntary bowel movements that necessitate 
the wearing of a pad; a 60 percent rating is warranted for 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent disability rating is assigned for 
complete loss of sphincter control.  38 C.F.R. § 4.114,  
Diagnostic Code 7332 (2006). 

The Board finds that the preponderance of the evidence 
supports a finding that the veteran's bowel incontinence 
warrants a 10 percent disability rating under Diagnostic Code 
7332.  A higher rating is not warranted because there is no 
showing that the veteran has occasional involuntary bowel 
movements that necessitate wearing a pad.   Rather the 
evidence shows he merely has leakage for a short time after a 
bowel movement.

Thus the Board finds that the preponderance of the evidence 
supports assigning a disability rating of 10 percent, but no 
higher, for the veteran's bowel incontinence as a separate 
residual of prostate cancer, status post prostatectomy.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.

ORDER

Entitlement to an initial disability rating of 40 percent, 
but no higher, for urinary residuals of prostate cancer, 
status post prostatectomy, is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a separate disability rating of 10 percent, 
but no higher, for bowel incontinence as a residual of 
prostate cancer, status post prostatectomy, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


